The claimant in this case had a bill introduced for his relief in the 40th General Assembly but received no aid therefrom; he then filed a copy of said bill with the Auditor on the 21st day of May, 1897, for the purpose of seeking relief at the hands of this Commission. 3SR> formal claim was filed and no evidence in support «of his claim was submitted. At the present session of the Commission the Attorney General in behalf of the State interposed a motion asking that the claim be dismissed on the ground that there was no claim filed in the case as required by the law governing the presentation and prosecution of claims before the Commission. We are of the opinion that the grounds of the motion are well founded, and while the claimant may have a meritorious case, he like all other claimants is bound to follow the law governing the practice before this Commission which is no hardship as the law is very plain and explicit. The claim for the above reasons is dismissed and stricken from the docket.